


Exhibit 10.29

 

EXECUTION FORM

 

DATED 23 NOVEMBER 2012

 

KOSMOS ENERGY LTD.
as the Company

 

- and -

 

KOSMOS ENERGY OPERATING, KOSMOS ENERGY INTERNATIONAL,
KOSMOS ENERGY DEVELOPMENT, KOSMOS ENERGY GHANA HC AND
KOSMOS ENERGY FINANCE INTERNATIONAL
as Original Guarantors

 

- and -

 

BNP PARIBAS
as Security and Intercreditor Agent
on behalf of the Beneficiaries

 

--------------------------------------------------------------------------------

 

DEED OF GUARANTEE AND INDEMNITY
IN RESPECT OF AN UP TO USD 300 MILLION
FACILITY AGREEMENT
AND CERTAIN SENIOR SECURED HIGH YIELD NOTES


--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY
(SRG/NSS)
513308054

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

 

5

 

 

 

 

2.

EVIDENCE OF INDEBTEDNESS

 

8

 

 

 

 

3.

GUARANTEE AND INDEMNITY

 

8

 

 

 

 

4.

SUBORDINATION

 

12

 

 

 

 

5.

RIGHTS OF THE BENEFICIARIES

 

12

 

 

 

 

6.

RELEASE

 

12

 

 

 

 

7.

ADDITIONAL GUARANTOR

 

13

 

 

 

 

8.

ACCESSION OF HY NOTEHOLDER TRUSTEE

 

13

 

 

 

 

9.

SUSPENSE ACCOUNT

 

13

 

 

 

 

10.

NEW ACCOUNT

 

14

 

 

 

 

11.

ENFORCEMENT POWERS

 

14

 

 

 

 

12.

INDEMNITY

 

15

 

 

 

 

13.

COSTS AND EXPENSES

 

15

 

 

 

 

14.

STAMP TAXES

 

16

 

 

 

 

15.

ASSIGNMENT

 

16

 

 

 

 

16.

AMENDMENTS AND WAIVERS

 

16

 

 

 

 

17.

EXERCISE OF RIGHTS AND REMEDIES

 

17

 

 

 

 

18.

INVALIDITY AND SEVERABILITY

 

17

 

 

 

 

19.

NOTICES

 

18

 

 

 

 

20.

COUNTERPARTS

 

21

 

 

 

 

21.

EXECUTION AS A DEED

 

22

 

 

 

 

22.

GOVERNING LAW

 

22

 

 

 

 

23.

JURISDICTION

 

22

 

 

 

 

24.

WAIVER OF SOVEREIGN IMMUNITY

 

23

 

--------------------------------------------------------------------------------


 

25.

SERVICE OF PROCESS

23

 

 

 

SCHEDULE 1 FORM OF ACCESSION DEED

25

 

 

SCHEDULE 2 FORM OF DEED OF SUBORDINATION

27

 

--------------------------------------------------------------------------------


 

THIS DEED is dated 23 November, 2012 and made between:

 

(1)                                KOSMOS ENERGY LTD. a company incorporated
under the laws of Bermuda with registered number 45011 and having its registered
office at Clarendon House, 2 Church Street, Hamilton HM11, Bermuda (the
“Company”); and

 

(2)                                KOSMOS ENERGY OPERATING a company
incorporated under the laws of the Cayman Islands with registered number 231417
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands;

 

(3)                                KOSMOS ENERGY INTERNATIONAL a company
incorporated under the laws of the Cayman Islands with registered number 218274
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands;

 

(4)                                KOSMOS ENERGY DEVELOPMENT a company
incorporated under the laws of the Cayman Islands with registered number 225879
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands;

 

(5)                                KOSMOS ENERGY GHANA HC a company incorporated
under the laws of the Cayman Islands with registered number 135710 and having
its registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket
Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands; and

 

(6)                                KOSMOS ENERGY FINANCE INTERNATIONAL a company
incorporated under the laws of the Cayman Islands with registered number 253656
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands,

 

(together, the “Original Guarantors”); and

 

(7)                                BNP PARIBAS as security and intercreditor
agent for the Beneficiaries (the “Security and Intercreditor Agent”).

 

--------------------------------------------------------------------------------


 

BACKGROUND

 

(A)                              On or about the date of this Deed, a USD 300
million revolving credit facility agreement (the “Facility Agreement”) was
entered into between, amongst others, the Company as Original Borrower, the
Original Guarantors, BNP Paribas as security and intercreditor agent, Standard
Chartered Bank as facility agent and the original lenders named therein.

 

(B)                              The Company intends to issue senior secured
notes from time to time pursuant to the terms of the HY Note Indenture.

 

(C)                              The Guarantors have agreed, as set out in this
Deed, to guarantee the obligations and liabilities of each Borrower to the
Beneficiaries under the Finance Documents.

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                              Definitions

 

Terms defined in the Facility Agreement shall, unless otherwise defined in this
Deed, have the same meaning when used in this Deed and, in addition:

 

“Accession Deed” means a document substantially in the form set out in Schedule
1 (Form of Accession Deed) to this Deed.

 

“Amendment Notice Period” has the meaning given to it in Clause 8 (ACCESSION OF
HY NOTEHOLDER TRUSTEE) of this Deed.

 

“Beneficiary” means each of the Finance Parties, the HY Noteholders and the HY
Noteholder Trustee, and “Beneficiaries” shall be construed accordingly.

 

“Borrower” means the Original Borrower, the Additional Borrowers and each issuer
of HY Notes from time to time.

 

“Deed of Subordination” means a deed of subordination substantially in the form
of Schedule 2 (Form of Deed of Subordination).

 

“Dispute” has the meaning given to it in Clause 23.1 (Submission) of this Deed.

 

“Fee Letter” means any letter or letters between the Company and any Finance
Party, and, if applicable, the Noteholder Trustee, setting out any fees payable
by the Company to a Finance Party, and, if applicable, the Noteholder Trustee,
pursuant to a Finance Document.

 

“Finance Document” means this Deed, the Facility Agreement, the HY Note
Indenture, the Intercreditor Agreements, each Security Document, any Fee Letter
and any other document designated as such by the Security and Intercreditor
Agent and the Company.

 

“Guaranteed Obligations” has the meaning given to it in Clause 3.1 (Guarantee
and indemnity) of this Deed.

 

“HY Note Indenture” means the indenture pursuant to which all or any of the HY
Notes are constituted or any other agreement under which HY Notes are
constituted and any

 

--------------------------------------------------------------------------------


 

other agreement under which any guarantee for the HY Notes is given (including
this Deed).

 

“HY Noteholder” means a holder of HY Notes from time to time.

 

“HY Noteholder Trustee” means any collateral agent, trustee or other
representative of the HY Noteholders.

 

“HY Notes” means any debenture, bond (other than performance bonds, bid bonds,
retention bonds, advance payments bonds, letters of credit or trade credit
related bonds), note, loan stock or other similar security issued by the
Company.

 

“Judgment” has the meaning given to it in Clause 23.4 (Judgments) of this Deed.

 

“Obligor” means any Borrower and any Guarantor.

 

“Process Agent” has the meaning given to it in Clause 25 (SERVICE OF PROCESS) of
this Deed.

 

“Project Finance” means any Financial Indebtedness:

 

(A)                               to finance the ownership, acquisition,
development, operation and/or maintenance of any asset or business (a “Project”)
and incurred by a Guarantor in respect of which the person or person to whom any
such Financial Indebtedness is, or may be, owed has or have no recourse to any
member of the Group for the repayment thereof other than:

 

(i)                                    recourse to such Guarantor for amounts
limited to the cash flow from the Project; and/or

 

(ii)                                 recourse to such Guarantor generally, which
recourse is limited to a claim for damages (other than liquidated damages and
damages required to be calculated in a specified way) for breach of an
obligation, representation or warranty (not being a payment obligation,
representation or warranty or an obligation, representation or warranty to
procure payment by another or an obligation, representation or warranty to
comply or to procure compliance by another with any financial ratios or other
test of financial condition) by the person against whom such recourse is
available; and/or

 

(iii)                              if such Guarantor has been established
specifically for the purpose of constructing, developing, owning and/or
operating the Project and such Guarantor owns no other significant assets and
carries on no other material business, recourse to all of the assets and
undertaking of such Guarantor and/or the shares in the capital of such Guarantor
and/or shareholder loans made to such Guarantor and/or the shares in the capital
of any direct or indirect holding company whose only material assets are a
direct or indirect equity interest in such Guarantor; or

 

(B)                               which the Majority Lenders or, if the HY
Noteholder Trustee has acceded to this Deed pursuant to Clause 8 (ACCESSION OF
HY NOTEHOLDER TRUSTEE), the Majority Creditors, agree in writing may be treated
as Project Finance.

 

--------------------------------------------------------------------------------


 

“RBL Facility Agreement” means the facility agreement dated 28 March 2011
between, amongst others, KEFI as original borrower, KEO, KEI, KED and KEG as
original guarantors, BNP Paribas as facility agent and the original lenders
named therein, as amended on 17 February 2012 and as amended on or about the
date of this Agreement.

 

“RBL Security Agent” means the “Security Agent” (as defined under the RBL
Agreement).

 

“Retiring Guarantor” has the meaning given to it in Clause 3.8 (Release of
Guarantors’ right of contribution) of this Deed.

 

“Service Document” has the meaning given to it in Clause 25 (SERVICE OF PROCESS)
of this Deed.

 

“Subordinating Guarantor” means a Guarantor that is not also an “Obligor” under
the RBL Facility Agreement.

 

1.2                              Construction of particular terms and
interpretation

 

Unless a contrary indication appears in this Deed, the provisions of Clauses 1.2
(Construction of particular terms) and 1.3  (Interpretation) of the Facility
Agreement shall apply as if set out in full in this Deed, save that references
to the Facility Agreement shall be construed as references to this Deed.

 

1.3                              Third Party Rights

 

(A)                               The RBL Security Agent may enforce the terms
of Clause 5.1 (The KEFI Intercreditor Agreement) of this Deed by virtue of the
Third Parties Act.  This Clause 1.3(A) confers a benefit on the RBL Security
Agent, and, subject to the remaining provisions of this Clause 1.3, is intended
to be enforceable by the RBL Security Agent by virtue of the Third Parties Act.

 

(B)                               This Agreement confers benefits on the
Beneficiaries, who are not party to this Agreement (each, for the purposes of
this clause, a “Third Party”). It is intended that any benefit conferred on a
Third Party should be enforceable by that Third Party by virtue of the Third
Parties Act.

 

(C)                               Subject to paragraphs (A) and (B) above, a
person who is not a party to this Deed has no right under the Third Parties Act
to enforce or enjoy the benefit of any term of this Deed.

 

(D)                               Notwithstanding any term of any Finance
Document, this Deed may be rescinded or varied without the consent of any person
who is not a party hereto.

 

--------------------------------------------------------------------------------


 

2.                                     EVIDENCE OF INDEBTEDNESS

 

2.1                              Evidence of indebtedness

 

For all purposes in connection with the exercise by the Security and
Intercreditor Agent of any of its rights and powers hereunder, including any
Dispute, a copy of a certificate signed by an authorised signatory on behalf of
the Security and Intercreditor Agent as to the amount of any indebtedness
comprised in the Guaranteed Obligations or as to any applicable rate of interest
shall, in the absence of manifest or proven error, be conclusive evidence
against any Guarantor as to the amount or rate thereof.

 

2.2                              Default interest

 

If any Guarantor fails to pay any sum payable by it under this Deed on the due
date for payment of that sum, the Guarantor shall, without double counting, pay
interest on such sum at the rate and in accordance with Clause 9.3 (Default
Interest) of the Facility Agreement.

 

3.                                     GUARANTEE AND INDEMNITY

 

3.1                              Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(A)                               guarantees to each Beneficiary punctual
performance by each Borrower of all that Borrower’s obligations under the
Finance Documents (the “Guaranteed Obligations”);

 

(B)                               undertakes with each Beneficiary that whenever
a Borrower does not pay any amount when due under or in connection with any
Finance Document, that Guarantor shall immediately on demand pay that amount as
if it was the principal obligor; and

 

(C)                               indemnifies each Beneficiary immediately on
demand against any cost, loss or liability suffered by that Beneficiary if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal. 
The amount of the cost, loss or liability shall be equal to the amount which
that Beneficiary would otherwise have been entitled to recover.

 

For the avoidance of doubt, Clause 3.1(B) (Guarantee and indemnity) of this Deed
shall become immediately enforceable and the Beneficiaries shall be entitled,
without notice to the Guarantors or prior authorisation from any court, to claim
payment from the Guarantors under Clause 3.1 (Guarantee and indemnity) of this
Deed.

 

3.2                              Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

--------------------------------------------------------------------------------


 

3.3                              Reinstatement

 

If any payment by an Obligor or any discharge given by a Beneficiary (whether in
respect of the obligations of any Obligor or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

 

(A)                               the liability of each Obligor shall continue
as if the payment, discharge, avoidance or reduction had not occurred; and

 

(B)                               each Beneficiary shall be entitled to recover
the value or amount of that security or payment from each Obligor, as if the
payment, discharge, avoidance or reduction had not occurred.

 

3.4                              Waiver of defences

 

The obligations of each Guarantor under this Clause 3 will not be affected by an
act, omission, matter or thing which, but for this clause, would reduce, release
or prejudice any of its obligations under this Clause 3 (without limitation and
whether or not known to it or any Beneficiary) including:

 

(A)                               any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

(B)                               the release of any other Obligor or any other
person under the terms of any composition or arrangement with any creditor of
any member of the Group;

 

(C)                               the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

(D)                               any incapacity or lack of power, authority or
legal personality or dissolution or change in the members or status of an
Obligor or any other person;

 

(E)                                any amendment, novation, supplement,
extension, restatement (however fundamental and whether or not more onerous) or
replacement of any Finance Document or any other document or security including
without limitation any change in the purpose of, any extension of or any
increase in any facility or the addition of any new facility under any Finance
Document or other document or security;

 

(F)                                 any amalgamation, merger or reconstruction
that may be effected by the Security and Intercreditor Agent or any Beneficiary
with any other person, including any reconstruction by the Security and
Intercreditor Agent or any Beneficiary involving the formation of a new company
and the transfer of all or any of their assets to that company, or any sale or
transfer of the whole or any part of the undertaking and assets of the Security
and Intercreditor Agent or any Beneficiary to any other person;

 

(G)                               any unenforceability, illegality or invalidity
of any obligation of any person under any Finance Document or any other document
or security; or

 

--------------------------------------------------------------------------------


 

(H)                              any insolvency or similar proceedings.

 

3.5                              Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Beneficiary
to proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this Clause 3.  This waiver
applies irrespective of any law or any provision of a Finance Document to the
contrary.

 

3.6                              Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Beneficiary (or any trustee or agent on its behalf) may:

 

(A)                               refrain from applying or enforcing any other
moneys, security or rights held or received by that Beneficiary (or any trustee
or agent on its behalf) in respect of those amounts, or apply and enforce the
same in such manner and order as it sees fit (whether against those amounts or
otherwise) and no Guarantor shall be entitled to the benefit of the same; and

 

(B)                               hold in an interest-bearing suspense account
any moneys received from any Guarantor or on account of any Guarantor’s
liability under this Deed.

 

3.7                              Deferral of Guarantors’ rights

 

(A)                               Until all amounts which may be or become
payable by the Obligors under or in connection with the Finance Documents have
been irrevocably paid in full and unless the Security and Intercreditor Agent
otherwise directs, no Guarantor will exercise any rights which it may have by
reason of performance by it of its obligations under the Finance Documents:

 

(i)                                    to be indemnified by an Obligor;

 

(ii)                                 to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents;

 

(iii)                              to take the benefit (in whole or in part and
whether by way of subrogation or otherwise) of any rights of the Beneficiaries
under the Finance Documents or of any other guarantee or security taken pursuant
to, or in connection with, the Finance Documents by any Beneficiary;

 

(iv)                             to bring legal or other proceedings for an
order requiring any Obligor to make any payment, or perform any obligation, in
respect of which any Guarantor has given a guarantee, undertaking or indemnity
under this Deed;

 

(v)                                to exercise any right of set-off against any
Obligor; and/or

 

(vi)                             to claim or prove as a creditor of any Obligor
in competition with any Finance Party.

 

--------------------------------------------------------------------------------

 

(B)                               If a Guarantor receives any benefit, payment
or distribution in relation to such rights it shall hold that benefit, payment
or distribution to the extent necessary to enable all amounts which may be or
become payable to the Beneficiaries by the Obligors under or in connection with
the Finance Documents to be repaid in full on trust for the Beneficiaries and
shall promptly pay or transfer the same to the Security and Intercreditor Agent
or as it may direct for application in accordance with Clause 28 (PAYMENT
MECHANICS) of the Facility Agreement or, if the HY Noteholder Trustee has
acceded to this Deed pursuant to Clause 8 (ACCESSION OF HY NOTEHOLDER TRUSTEE),
in accordance with the ranking priorities under the KEL Intercreditor Agreement.

 

3.8                              Release of Guarantors’ right of contribution

 

If any Guarantor ceases to be a Guarantor (a “Retiring Guarantor”) in accordance
with the terms of the Finance Documents or Clause 6 (RELEASE) of this Deed, then
on the date such Retiring Guarantor ceases to be a Guarantor:

 

(A)                               that Retiring Guarantor is released by each
other Guarantor from any liability (whether past, present or future and whether
actual or contingent) to make a contribution to any other Guarantor arising by
reason of the performance by any other Guarantor of its obligations under the
Finance Documents; and

 

(B)                               each other Guarantor waives any rights it may
have by reason of the performance of its obligations under the Finance Documents
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Beneficiaries under any Finance Document or of
any other security taken pursuant to, or in connection with, any Finance
Document where such rights or security are granted by or in relation to the
assets of the Retiring Guarantor.

 

3.9                              Additional security

 

This Deed is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Beneficiary.

 

3.10                       Further advances

 

The Guarantors guarantee the obligations and liabilities of each Borrower to the
Finance Parties in respect of all further advances under the Facility Agreement
or HY Notes issuance under the HY Note Indenture.

 

3.11                       No prejudice

 

The guarantee and indemnity created by or pursuant to this Deed shall not be
prejudiced by any unenforceability or invalidity of any other agreement or
document or by any time or indulgence granted to the Guarantors, the Security
and Intercreditor Agent or the Beneficiaries or by any other thing which might
otherwise prejudice that guarantee and indemnity.

 

--------------------------------------------------------------------------------


 

4.                                     SUBORDINATION

 

(A)                               Each of the Beneficiaries, the Security and
Intercreditor Agent, the HY Noteholder Trustee (to the extent it is a party to
this Deed), the Guarantors and the Borrower agree that the rights and benefits
of the Beneficiaries to make any claim or demand or to take any action against
the Subordinating Guarantors or to enforce the guarantee and indemnity pursuant
to the terms of this Deed, shall be expressly subordinated to the Security
Interests of any lender providing Project Finance to a Subordinating Guarantor,
including any such Project Finance arising after the date of this Deed.

 

(B)                               In the event that any Subordinating Guarantor
raises or wishes to raise Project Finance, then the Security and Intercreditor
Agent will, on behalf of itself and on behalf of each Beneficiary, promptly,
upon written request by the Company, enter into a Deed of Subordination
subordinating the interests of the Beneficiaries hereunder to the interests of
the providers of such Project Finance.

 

5.                                     RIGHTS OF THE BENEFICIARIES

 

5.1                              The KEFI Intercreditor Agreement

 

As between the Beneficiaries, the Security and Intercreditor Agent undertakes on
behalf of itself and each Beneficiary in favour of the RBL Security Agent that
the rights under this Deed may only be enforced at the times and subject to and
in accordance with the terms and conditions of the KEFI Intercreditor Agreement.

 

5.2                              No Rights for any Guarantor

 

No Guarantor shall have any rights, whether express or implied, under this
Clause 5.

 

6.                                     RELEASE

 

If:

 

(A)                               each Borrower’s obligations under the Finance
Documents have been unconditionally and irrevocably paid or discharged in full
and none of the Beneficiaries has any further liability or obligation to advance
any funds under the Finance Documents; or

 

(B)                               security or a guarantee for each Borrower’s
obligations under the Finance Documents, in either case, acceptable to the
Security and Intercreditor Agent, has been provided in substitution for this
Deed; or

 

(C)                               a Guarantor is unconditionally entitled
pursuant to any provision of the Finance Documents to be released from its
liabilities,

 

the Security and Intercreditor Agent shall, subject to Clause 3.3
(Reinstatement), release the Guarantor or Guarantors from the liabilities under
this Deed.

 

--------------------------------------------------------------------------------


 

7.                                     ADDITIONAL GUARANTOR

 

Any person that becomes an Additional Guarantor pursuant to the provisions of
Clause 23.4 (Additional Guarantor) of the Facility Agreement, shall deliver to
the Security and Intercreditor Agent an Accession Deed duly completed and
executed by that Additional Guarantor.

 

8.                                     ACCESSION OF HY NOTEHOLDER TRUSTEE

 

(A)                               Each party to this Deed agrees that any
collateral agent, trustee or other representative of the HY Noteholders may
enter into and accede to this Deed as a Beneficiary for and on behalf of itself
and each HY Noteholder without the requirement for any consent or approvals from
any party to this Deed from time to time. Such accession shall confer upon the
HY Noteholders all of the rights and privileges set out in this Deed.  The
Company may by five Business Days written notice (the “Amendment Notice Period”)
to the Security and Intercreditor Agent request that such amendments and/or
additions be made to this Deed as any collateral agent, trustee or other
representative of the HY Noteholders (whether appointed at that time or not) may
reasonably require(the “HY Noteholder Trustee Amendments”). During the Amendment
Notice Period, either:

 

(i)                                    the Security and Intercreditor Agent
shall enter into any agreement effecting the HY Noteholder Trustee Amendments,
on the instructions of the Majority Lenders; or

 

(ii)                                 the Facility Agent shall notify the Company
in writing of any determination by the Majority Lenders that the HY Noteholder
Trustee Amendments would materially and adversely prejudice their interests.

 

(B)                               If, on the instructions of the Majority
Lenders, the Facility Agent is required to make the notification described in
paragraph (A)(ii) above, the Facility Agent shall promptly contact the Company
in writing, setting out in reasonable detail the basis and reasons for that
decision and the changes which the Majority Lenders (acting reasonably) would
require for the Security and Intercreditor Agent to enter into the revised
version of this Deed with the HY Noteholder Trustee Amendments incorporated.  If
such changes are made, then the Security and Intercreditor Agent will be deemed
to have been instructed by the Majority Lenders promptly to enter into any
agreement effecting the HY Noteholder Amendments, together with the changes
required by the Majority Lenders.

 

(C)                               For the avoidance of doubt, the Company shall
not issue any HY Notes unless on or prior to such issuance, the HY Noteholder
Trustee enters into the KEL Intercreditor Agreement (as amended pursuant to this
clause).

 

9.                                     SUSPENSE ACCOUNT

 

The Security and Intercreditor Agent may, at its sole discretion, place and
retain on a suspense account, for as long as it considers fit, any monies
received, recovered or realised under or in connection with this Deed to the
extent of the Guaranteed

 

--------------------------------------------------------------------------------


 

Obligations, without any obligation on the part of the Security and
Intercreditor Agent to apply them in or towards the discharge of such Guaranteed
Obligations.

 

10.                              NEW ACCOUNT

 

At any time after:

 

(A)                               any Beneficiary receives, or is deemed to be
affected by, notice (either actual or constructive) of any subsequent Security
Interest or any disposition affecting the Guaranteed Obligations or part
thereof; or

 

(B)                               any corporate, legal proceeding or other
procedure or step taken for or with a view to the rehabilitation,
administration, custodianship, receivership, liquidation, winding-up or
dissolution of any Guarantor,

 

any Beneficiary may open a new account in the name of a Guarantor (whether or
not it permits any existing account to continue).  If the Beneficiary does not
open such a new account, it shall nevertheless be treated as if it had done so
at the time when the notice was received or was deemed to have been received or,
as the case may be, the corporate, legal proceeding or other procedure or step
was taken.  As from that time, all payments made by the Guarantors to the
Security and Intercreditor Agent or any other Beneficiary or received by the
Security and Intercreditor or any other Beneficiary for the account of any
Obligor or any Beneficiary shall be credited or treated as having been credited
to the new account and will not operate to reduce the amount secured by this
Deed at any time.

 

11.                              ENFORCEMENT POWERS

 

11.1                       Set-off

 

The Security and Intercreditor Agent may, without prejudice to any of the
Beneficiaries’ other rights, set off any matured obligation owed by any
Beneficiary to a Guarantor (regardless of the place of payment, banking branch
or currency of either obligation) against any or all of the Guaranteed
Obligations which are due and unpaid.  For this purpose the Security and
Intercreditor Agent may convert one currency into another at the rate of
exchange determined by the Security and Intercreditor Agent in its absolute
discretion to be prevailing at the date and time of set-off

 

11.2                       Other rights

 

The Security and Intercreditor Agent may do all such acts and things it may
consider necessary or expedient for the exercise of any of the rights conferred
upon it under or in connection with this Deed or any applicable law and may
concur in the doing of anything which the Intercreditor Agent has the right to
do and to do any such thing jointly with any other person.

 

11.3                       Other rights of the Beneficiaries

 

The Beneficiaries shall not, prior to the first date on which all of the
Borrowers’ obligations under the Finance Documents have been unconditionally and
irrevocably discharged, have any independent power to enforce this Deed or to
exercise any rights, discretions or powers or to grant any consents or releases
under or pursuant to this

 

--------------------------------------------------------------------------------


 

Deed except through the Security and Intercreditor Agent.  The Security and
Intercreditor Agent shall take such action (including but not limited to the
exercise of all rights, powers and discretions and the grants of all consents or
releases) or refrain from taking action pursuant to this Deed as it may be
instructed in writing by the Beneficiaries.  The Guarantors shall not be
concerned with whether the Security and Intercreditor Agent shall be acting in
accordance with any instructions from the Beneficiaries and shall be
conclusively entitled to assume that the Security and Intercreditor Agent has
all the necessary right, title and authority.

 

12.                              INDEMNITY

 

(A)                               The Security and Intercreditor Agent shall be
entitled to be indemnified on demand, on an after Tax basis, by the Guarantors
in respect of all liabilities and expenses properly incurred by it in the
execution or purported execution of any of its rights and against all actions,
proceedings, costs, claims and demands in respect of any matter or thing done or
omitted in anyway relating to this Deed, and the Security and Intercreditor
Agent may retain and pay all sums in respect of them out of any moneys received.

 

(B)                               No payment to the Security and Intercreditor
Agent (whether under any judgment or court order or otherwise) shall discharge
the obligation or liability of the Guarantors in respect of which it was made
unless and until the Security and Intercreditor Agent shall have received
payment in full in the currency in which such obligation or liability was
incurred and to the extent that the amount of any such payment shall on actual
conversion into such currency fall short of such obligation or liability actual
or contingent expressed in that currency the Security and Intercreditor Agent
shall have a further separate cause of action against the Guarantors, and the
Guarantors shall, as an original and independent obligation under this Deed,
indemnify within five Business Days of demand, the Security and Intercreditor
Agent against the amount of any such shortfall.

 

(C)                               The obligations contained in this Clause 12
shall survive the expiration of this Deed.

 

13.                              COSTS AND EXPENSES

 

13.1                       Transaction expenses and amendment costs

 

The Guarantors shall within fifteen Business Days of demand pay to the Security
and Intercreditor Agent all costs and expenses (including legal fees) reasonably
incurred by it in connection with the negotiation, preparation, printing and
execution of this Deed or in responding to evaluating, negotiating or complying
with an amendment, waiver or consent requested by a Guarantor.

 

13.2                       Enforcement costs

 

The Guarantors shall, within five Business Days of demand, pay to the Security
and Intercreditor Agent the amount of all costs and expenses (including legal
fees) reasonably incurred by it in connection with the enforcement or attempted
enforcement of, or the preservation of rights under, this Deed.

 

--------------------------------------------------------------------------------


 

14.                              STAMP TAXES

 

The Guarantors shall, within five Business Days of demand, pay and indemnify the
Security and Intercreditor Agent against any cost, loss or liability incurred by
it in relation to all stamp duty, registration and other similar Taxes payable
in respect of this Deed (other than in respect of an assignment or transfer by a
Lender) in accordance with Clause 13.5 (Stamp Taxes) of the Facility Agreement.

 

15.                              ASSIGNMENT

 

15.1                       Assignment by the Security and Intercreditor Agent

 

The Security and Intercreditor Agent may at any time transfer all or any of its
rights and obligations under this Deed to any successor or additional Security
and Intercreditor Agent appointed in accordance with the terms of the Finance
Documents and upon such assignment and transfer taking effect, the replacement
Security and Intercreditor Agent shall be and be deemed to be acting as agent
and trustee for each Beneficiary (as well as for itself) for the purposes of
this Deed in place of the previous Security and Intercreditor Agent.

 

15.2                       Assignment by the Guarantors

 

The rights, interests and obligations of the Guarantors under this Deed are
personal to each Guarantor.  Accordingly, they are not capable of being
assigned, transferred or delegated in any manner.  Each Guarantor undertakes
that it shall not at any time assign or transfer, or attempt to assign,
transfer, delegate or create any trust over any of its rights, interests or
obligations under or in respect of this Deed.

 

15.3                       Beneficiaries

 

(A)                               Each party to this Deed agrees that the
Security and Intercreditor Agent’s interests and rights under and in respect of
this Deed shall be held by them as agent and, to the fullest extent possible
under applicable law, trustee for the Beneficiaries for the time being and from
time to time on the terms set out in the Finance Documents.  Accordingly, unless
the context requires otherwise, all references in this Deed to the Security and
Intercreditor Agent mean the Security and Intercreditor Agent in that capacity
as agent and trustee, and each party to this Deed also agrees that the
Beneficiaries for the time being and from time to time shall have the benefit of
this Deed.

 

(B)                               Neither any assignment provided for or
referred to in this Deed, nor the receipt by any of the Beneficiaries of any
payment pursuant to this Deed, shall cause any of the Beneficiaries to be under
any obligation or liability to any other party or to be responsible for any
other party’s failure to perform its obligations hereunder or thereunder.

 

16.                              AMENDMENTS AND WAIVERS

 

(A)                               Other than pursuant to Clause 37 (AMENDMENTS
AND WAIVERS) of the Facility Agreement, or, if the HY Noteholder Trustee has
acceded to this Deed pursuant to Clause 8 (ACCESSION OF HY NOTEHOLDER TRUSTEE),
other than pursuant to Clause 19 (CONSENTS, AMENDMENTS AND OVERRIDE) of

 

--------------------------------------------------------------------------------


 

the KEL Intercreditor Agreement, this Deed may not be amended, modified or
waived in any respect whatsoever, without the prior written consent of the
Security and Intercreditor Agent given with express reference to this Clause 16
and expressly stated to be intended to operate as the Security and Intercreditor
Agent’s consent to such amendment, modification or waiver on behalf of the
Beneficiaries and, in the case of an amendment or modification, without the
written agreement of each Guarantor.

 

(B)                               The Security and Intercreditor Agent shall be
entitled to disclose such information concerning the Guarantors and this Deed to
any actual or proposed direct or indirect successor where such person to whom
the information is to be given has entered into a Confidentiality Undertaking or
as the Security and Intercreditor Agent may be required to be disclosed by any
applicable law.

 

17.                              EXERCISE OF RIGHTS AND REMEDIES

 

(A)                               No delay or omission on the part of the
Security and Intercreditor Agent in exercising any right, power or remedy
provided by any applicable law or under this Deed or any Finance Document shall:

 

(i)                                    impair such right, power or remedy; or

 

(ii)                                 operate as a waiver of that right, power or
remedy.

 

(B)                               The single or partial exercise of any right,
power or remedy provided by any applicable law, or under this Deed shall, except
where the terms of this Deed provide expressly to the contrary, not preclude any
other or further exercise thereof, or the exercise of any other right, power or
remedy.

 

(C)                               The rights, powers and remedies provided in
this Deed are cumulative and not exclusive of any rights, powers and remedies
provided by any applicable law.

 

18.                              INVALIDITY AND SEVERABILITY

 

(A)                               If at any time any provision of this Deed is
or becomes illegal, invalid or unenforceable in any respect under the applicable
law of any relevant jurisdiction, that shall not affect or impair:

 

(i)                                    the legality, validity or enforceability
in that jurisdiction of any other provision of this Deed; or

 

(ii)                                 the legality, validity or enforceability
under the law of any other jurisdiction of that or any other provision of this
Deed,

 

and the parties shall enter into good faith negotiations (but without any
liability whatsoever in the event of no agreement being reached) to replace the
invalid, illegal or unenforceable provision with a view to obtaining the same
commercial effect as this Deed would have had if such provision had been legal,
valid and enforceable.

 

(B)                               To the extent that any Guarantor may be
entitled to claim or invoke any defence, or benefit from any claim or defence,
that this Deed or any other

 

--------------------------------------------------------------------------------


 

Finance Document or any provision of this Deed or any other Finance Document is
illegal, invalid, unenforceable or void under or contrary to any law in the
Cayman Islands or Ghana, each Guarantor expressly, unconditionally and
irrevocably agrees not to make such a claim or invoke such a defence or permit
such a claim or defence to be raised or invoked on its behalf. Each Guarantor
expressly, unconditionally and irrevocably waives any right to make such a claim
or raise such a defence.

 

19.                              NOTICES

 

19.1                       Communications in writing

 

Any communication to be made under or in connection with this Deed shall be made
in writing and, unless otherwise stated, may be made by facsimile or letter.

 

19.2                       Addresses

 

The address and facsimile number (and the department or officer, if any, for
whose attention the communication is to be made) of each party for any
communication or document to be made or delivered under or in connection with
this Deed is that identified with its name below, or any substitute address,
facsimile number or department or officer as the parties may notify to each
other by not less than five Business Days’ notice.

 

Contact details of the Company

 

Clarendon House

 

c/o Kosmos Energy LLC

2 Church Street

 

8176 Park Lane

Hamilton HM11

 

Suite 500

Bermuda

 

Dallas

 

 

Texas 75231

 

 

USA

 

 

 

Fax: +1 441 292 4720

 

Fax: +1 214 445 9705

 

 

 

Attention: Company Secretary

 

Attention: Jason Doughty;

 

--------------------------------------------------------------------------------


 

Contact details of the Original Guarantors

 

P.O. Box 32322

 

c/o Kosmos Energy LLC

4th Floor, Century Yard

 

8176 Park Lane

Cricket Square

 

Suite 500

Elgin Avenue

 

Dallas

George Town

 

Texas 75231

Grand Cayman

 

USA

KY1-1209

 

 

Cayman Islands

 

 

 

 

 

Fax: (345) 946 4090

 

Fax: +1 214 445 9705

 

 

 

Attention: Andrew Johnson

 

Attention: Jason Doughty;

 

Contact details of the Security and Intercreditor Agent

 

Address:

 

BNP Paribas

 

 

16 Rue de Hanovre

 

 

75078 Paris Cedex 2

 

 

France

 

 

 

Fax:

 

33 1 42 98 49 25

 

 

 

Attention:

 

Phoi-Van Phuong

 

 

 

Email:

 

phoi-van.phuong@bnpparibas.com

 

19.3                       Delivery

 

(A)                               Subject to Clause 19.4 (Electronic
communication), any communication or document made or delivered by one person to
another under or in connection with this Deed will only be effective:

 

(i)                                    if by way of facsimile, when received in
legible form; or

 

(ii)                                 if by way of letter, when it has been left
at the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to that other person at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 19.2 (Addresses), if addressed to that department
or officer.

 

(B)                               Any communication or document to be made or
delivered to the Security and Intercreditor Agent will be effective only when
actually received by it and then only if it is expressly marked for the
attention of the department or officer identified with the Security and
Intercreditor Agent’s signature below (or any

 

--------------------------------------------------------------------------------


 

substitute department or officer as the Security and Intercreditor Agent shall
specify for this purpose).

 

(C)                               Any communication or document made or
delivered to the Company in accordance with this Clause will be deemed to have
been made or delivered to each of the Obligors.

 

(D)                               Notices or communications received after or
outside normal business hours or on a day which is not a Business Day in the
place of receipt shall be deemed to be given on the next Business Day in the
place of receipt.

 

--------------------------------------------------------------------------------

 

19.4                       Electronic communication

 

(A)                               Any communication to be made between the
parties under or in connection with this Deed may be made by electronic mail or
other electronic means, if the parties:

 

(i)                                    agree that, unless and until notified to
the contrary, this is to be an accepted form of communication;

 

(ii)                                 notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                              notify each other of any change to their
address or any other such information supplied by them.

 

(B)                               Any electronic communication made between the
parties will be effective only when actually received in readable form and in
the case of any electronic communication made by any Guarantor to the Security
and Intercreditor Agent only if it is addressed in such a manner as they shall
specify for this purpose.

 

19.5                       English language

 

(A)                               Any notice, document, certificate or other
communication given under or in connection with this Deed must be in English.

 

(B)                               All other documents provided under or in
connection with this Deed must be:

 

(i)                                    in English; or

 

(ii)                                 if not in English, and if so required by
the Security and Intercreditor Agent, accompanied by a certified English
translation and, in this case, the English translation will prevail unless the
document is a constitutional, statutory or other official document.

 

(C)                               The Security and Intercreditor Agent and/or
receiving party shall be entitled to assume the accuracy of and rely upon any
English translation of any document provided pursuant to this Clause 19.5 and
the English translation shall prevail unless the document is a statutory or
other official document.  Translation costs are for the account of the
Guarantors.

 

20.                              COUNTERPARTS

 

(A)                               This Deed may be executed in any number of
counterparts, and by the parties on separate counterparts, but shall not be
effective until each party has executed at least one counterpart.

 

(B)                               Each counterpart shall constitute an original
of this Deed, but all the counterparts shall together constitute one and the
same instrument.

 

--------------------------------------------------------------------------------


 

21.                              EXECUTION AS A DEED

 

Each of the parties intends this Deed to be a deed and confirms that it is
executed and delivered as a deed, notwithstanding the fact that any one or more
of the parties may only execute it under hand.

 

22.                              GOVERNING LAW

 

This Deed, and any non-contractual obligations arising out of or in connection
with it,  shall be governed by and construed in accordance with English law.

 

23.                              JURISDICTION

 

23.1                       Submission

 

The parties hereby irrevocably agree for the exclusive benefit of the Security
and Intercreditor Agent that the courts of England shall have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Deed (including a dispute regarding the existence, validity or termination of
this Deed, or any non-contractual obligation arising out of or in connection
with it) (a “Dispute”).

 

23.2                       Forum convenience

 

The parties hereby irrevocably agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly irrevocably
agree not to argue to the contrary.

 

23.3                       Concurrent jurisdiction

 

This Clause 23 is for the benefit of the Beneficiaries only.  As a result, no
Beneficiary shall be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction.  To the extent allowed by law, the
Beneficiaries may take concurrent proceedings in any number of jurisdictions.

 

23.4                       Judgments

 

Each Guarantor unconditionally and irrevocably agrees, with respect to any final
order or judgment in any Dispute brought in any court as is referred to in this
Clause 23 (for the purposes of this Clause 23.4, a “Judgment”), that:

 

(A)                               it will not claim or permit a claim to be made
on its behalf, and hereby irrevocably waives any right to claim, that a Judgment
is not conclusive and binding upon it and may not be enforced in the courts of
any other jurisdiction including, without limitation, the Cayman Islands and
Ghana;

 

(B)                               it shall be bound by and recognise any
Judgment and shall do those things within its power which it can do, without
exposing itself to any claim or additional obligation or liability, to assist in
the enforcement or execution of the Judgment in the Cayman Islands and Ghana;

 

(C)                               it shall not claim, invoke or permit to be
invoked on its behalf or for its benefit any right it may have under the laws of
the Cayman Islands and Ghana, or any

 

--------------------------------------------------------------------------------


 

other state or jurisdiction, to prevent, delay, hinder, nullify or in any other
way obstruct the enforcement or execution of the Judgment; and

 

(D)                               to the extent permitted by law, it shall not,
and shall irrevocably waive any right to, challenge the Judgment on any ground
or the enforcement or execution of the Judgment in any jurisdiction (other than
by way of appeal in the original jurisdiction).

 

24.                              WAIVER OF SOVEREIGN IMMUNITY

 

(A)                               To the extent that any Guarantor may in any
jurisdiction claim for itself or its assets any immunity from suit, execution,
attachment (whether in aid of execution, before judgment or otherwise) or other
legal process and to the extent that in any such jurisdiction there may be
attributed to itself or its assets such immunity (whether or not claimed), each
Guarantor hereby irrevocably agrees not to claim, and hereby irrevocably waives,
such immunity to the full extent permitted by the laws of such jurisdiction.

 

(B)                               Each Guarantor hereby consents generally in
respect of any legal action or proceeding arising out of or in connection with
this Deed to the giving of any relief or the issue of any process in connection
with the Finance Documents including, without limitation, the making,
enforcement or execution against any property or assets whatsoever (irrespective
of its use or intended use) of any order or judgment which may be made or given
in the Dispute.

 

(C)                               Each Guarantor irrevocably and unconditionally
acknowledges that the execution, delivery and performance of this Deed and all
the Finance Documents constitute private and commercial (and not public or
governmental) acts of the Guarantors done and performed for private and
commercial (and not public or governmental) purposes.

 

25.                              SERVICE OF PROCESS

 

(A)                               Without prejudice to any other mode of service
allowed under any relevant law, each Guarantor:

 

(i)                                    irrevocably appoints Trusec Limited of 2
Lambs Passage, London, EC1Y 8BB (the “Process Agent”) as its agent for service
of process in relation to any Dispute before the English courts in connection
with any Finance Document;

 

(ii)                                 irrevocably agrees that any Service
Document may be sufficiently and effectively served on it in connection with any
Dispute in England and Wales by service on the Process Agent (or any replacement
agent appointed pursuant to paragraph (B) of this Clause 25; and

 

(iii)                              irrevocably agrees that failure by a process
agent to notify any Guarantor of the process will not invalidate the proceedings
concerned.

 

(B)                               If the agent referred to in paragraph (A) of
this Clause 25 (or any replacement agent appointed pursuant to this paragraph
(B)) at any time ceases for any reason to act as such, as the case may be, the
Guarantors shall as soon as

 

--------------------------------------------------------------------------------


 

reasonably practicable appoint a replacement agent to accept service having an
address for service in England or Wales and shall notify the Security and
Intercreditor Agent of the name and address of the replacement agent; failing
such appointment and notification, the agent referred to in paragraph (A) of
this Clause 25 (or any replacement agent appointed pursuant to this paragraph
(B)) shall continue to be authorised to act as agent for service of process in
relation to any proceedings before the English courts on behalf of the relevant
party and shall constitute good service.

 

(C)                               Any document addressed in accordance with
Clause 25(A) shall be deemed to have been duly served if:

 

(i)                                    left at the specified address, when it is
left; or

 

(ii)                                 sent by first class post, two clear
Business Days after posting.

 

(D)                               For the purposes of this Clause 25, “Service
Document” means a writ, summons, order, judgment or other document relating to
or in connection with any Dispute.

 

Nothing contained herein shall affect the right to serve process in any other
manner permitted by law

 

IN WITNESS of which this Deed has been executed and delivered as a deed on the
date stated at the beginning of this Deed.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
FORM OF ACCESSION DEED

 

To:                         BNP PARIBAS as Security and Intercreditor Agent

 

From:                     [·]

 

Dated:

 

Dear Sirs

Deed of Guarantee
dated [             ] (the “Deed”)

 

1.                                     We refer to the Deed. This is an
Accession Deed. Terms defined in the Deed have the same meaning in this
Accession Deed unless given a different meaning in this Accession Deed.

 

2.            [·] agrees to be bound by the terms of the Deed as a Guarantor.

 

3.            [·] is a company duly incorporated under the law of [name of
relevant jurisdiction].

 

4.            [·] administrative details are as follows:

 

Address:

 

Fax No:

 

Attention:

 

5.            This Accession Deed is governed by English law.

 

IN WITNESS of which this Accession Deed has been executed and delivered by [·]
on the date which first appears above.

 

[Executed and delivered as a deed by

)

 

 

Director

 

 

 

 

 

by [·] acting by a director and its 

)

 

 

Secretary/

secretary/two directors

)

 

 

 

 

 

 

 

Director]

 

--------------------------------------------------------------------------------


 

This Accession Deed is accepted by the Security and Intercreditor Agent.

 

BNP PARIBAS

 

 

 

By:

Date:

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
FORM OF DEED OF SUBORDINATION

 

THIS DEED is dated [                                   ] and made between:

 

(1)                                [·] (the “Subordinating Guarantor”);

 

(2)                                BNP PARIBAS in its capacity as Security and
Intercreditor Agent for the Beneficiaries on the terms and conditions set out in
the Facility Agreement, HY Note Indenture and the KEL Intercreditor Agreement
(the “Security and Intercreditor Agent”) which expression includes its
successors in title and assigns or any person appointed as an additional trustee
for the purpose of and in accordance with the Facility Agreement, HY Note
Indenture and the KEL Intercreditor Agreement; and

 

(3)                                [insert details of the relevant agent for the
finance parties under the relevant project financing].

 

BACKGROUND:

 

(1)                                Under the Facility Agreement, the Lenders
have agreed to make available a revolving loan facility of up to no more than
USD 300 million to the Borrower.

 

(2)                                The Project Finance Provider has agreed to
make, or may in the future make, Project Finance available to the Subordinating
Guarantor.

 

(3)                                The Subordinating Guarantor and the
Beneficiaries have agreed that the Subordinated Guarantee (as defined below)
shall be subordinated to the claims of the Project Finance Provider on the terms
of this Deed.

 

IT IS AGREED as follows:

 

1.            DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

In this Deed:

 

“Deed of Guarantee” means the deed of guarantee dated [date] and entered into
between, inter alios, the Subordinating Guarantor and the Security and
Intercreditor Agent on behalf of the Beneficiaries.

 

“Project Finance Liabilities” means at any time and without double counting, all
present and future obligations and liabilities (actual or contingent) of the
Subordinating Guarantor (whether or not for the payment of money and including
any obligation to pay damages for breach of contract) which are, or are
expressed to be, or may become due, owing or payable to the Project Finance
Provider under or in connection with the provision of Project Finance, together
with all costs, charges and expenses incurred by the Project Finance Provider
which the Subordinating Guarantor is obliged to pay under the terms of the
Project Finance.

 

“Project Finance Provider” means [                        ].

 

--------------------------------------------------------------------------------


 

“Subordinated Guarantee” means all present and future moneys, debts, obligations
and liabilities which are, or are expressed to be, or may become due, owing or
payable by the Subordinating Guarantor to the Beneficiaries pursuant to the
terms of the Deed of Guarantee.

 

“Subordination Period” means the period beginning on the date of this Deed and
ending on the date on which all the Project Finance Liabilities have been
unconditionally and irrevocably paid or discharged or satisfied in full and all
commitments of the Project Finance Provider have expired or been cancelled.

 

1.2          Incorporation of defined terms

 

Terms defined and incorporated by reference in Clause 1.1 (Definitions) of the
Deed of Guarantee shall have the same meaning and construction when used herein.

 

1.3          Construction of particular terms

 

The rules of construction and interpretation set out in Clause 1.2 (Construction
of particular terms and interpretation) of the Deed of Guarantee shall apply to
this Deed as if expressly set out herein.

 

1.4          Third Party Rights

 

(A)                               Subject to Clause 1.4(B), the parties to this
Deed do not intend that any term of this Deed should be enforceable by virtue of
the Contracts (Rights of Third Parties) Act 1999, by any person who is not a
party to this Deed.

 

(B)          Each of the Beneficiaries shall have the right to enforce the terms
of this Deed.

 

2.            RANKING

 

(A)                               The Project Finance Liabilities shall rank
senior in priority to the Subordinated Guarantee.

 

(B)                               Except as provided in this Deed, any payment
in respect of the Subordinated Guarantee is conditional upon the expiry of the
Subordination Period.

 

3.                                     UNDERTAKINGS

 

3.1          Undertakings of the Subordinating Guarantor

 

(A)                               During the Subordination Period the
Subordinating Guarantor shall not, and the Security and Intercreditor Agent
shall not require the Subordinating Guarantor to:

 

(i)                                    pay, repay or prepay any principal,
interest or other amount on or in respect of, or make any distribution in
respect of the Subordinated Guarantee whether in cash or in kind;

 

(ii)                                 exercise any set-off against the
Subordinated Guarantee;

 

--------------------------------------------------------------------------------


 

(iii)                              amend, terminate or give any waiver or
consent under the Deed of Guarantee, other than any amendment, termination,
waiver or consent purely of a technical or administrative nature; or

 

(iv)                             take or omit to take any action whereby the
ranking and/or subordination contemplated by this Deed might be impaired or
terminated.

 

(B)                              Notwithstanding paragraph (A) above, the
Subordinating Guarantor may do anything prohibited by paragraph (A) above with
the prior written consent of the Security and Intercreditor Agent.

 

3.2          Undertakings of the Security and Intercreditor Agent

 

(A)          During the Subordination Period, the Security and Intercreditor
Agent shall not:

 

(i)                                    demand or receive payment, repayment or
prepayment of any principal, interest or other amount on or in respect of, or
any distribution in respect of, the Subordinated Guarantee in cash or in kind or
apply any money or property in or towards discharge of the Subordinated
Guarantee;

 

(ii)                                 exercise any set-off against the
Subordinated Guarantee;

 

(iii)                              amend, terminate or give any waiver or
consent under the Deed of Guarantee, other than any amendment, termination,
waiver or consent purely of a technical or administrative nature;

 

(iv)                             take or omit to take any action whereby the
ranking and/or subordination contemplated by this Deed might be impaired;

 

(v)                                take any enforcement action in relation to
the Subordinated Guarantee; or

 

(vi)                             assign, transfer or otherwise dispose of any of
its rights, benefit, title or interest in or to the Subordinated Guarantee.

 

(B)                              Notwithstanding paragraph (A) above, the
Security and Intercreditor Agent may do anything prohibited by paragraph
(A) above with the prior written consent of the Beneficiaries.

 

4.                                     TURNOVER

 

During the Subordination Period, if the Security and Intercreditor Agent
received or recovers:

 

(A)                               a payment in cash or in kind or distribution
in respect of any of the Subordinated Guarantee from the Subordinating Guarantor
or any other source; or

 

(B)          the proceeds of any enforcement of any Subordinated Guarantee,

 

--------------------------------------------------------------------------------


 

in each case, in contravention of Clause 2 (RANKING) or 3 (UNDERTAKINGS) (each a
“Turnover Payment”), the Security and Intercreditor Agent shall:

 

(i)                                     within three (3) Business Days notify
details of the receipt or recovery to the Project Finance Provider;

 

(ii)                                  hold any such assets and moneys received
or recovered by it (up to a maximum of an amount equal to the Project Finance
Liabilities), on trust for the Project Finance Provider for application against
the Project Finance Liabilities; and

 

(iii)                               within three (3) Business Days, pay an
amount equal to such receipt or recovery (up to a maximum of an amount equal to
the Project Finance Liabilities) to the Project Finance Provider for application
against the Project Finance Liabilities.

 

and, provided that the Security and Intercreditor Agent complies with the
provisions of this Clause 4 (TURNOVER), an amount equal to the relevant Turnover
Payment will be treated as not having been paid.

 

5.            PROTECTION OF SUBORDINATION

 

5.1          Continuing subordination

 

The subordination provisions in this Deed shall remain in full force and effect
by way of continuing subordination and shall not be affected in any way by any
intermediate payment or discharge in whole or in part of the Project Finance
Liabilities.

 

5.2          Waiver of defences

 

Neither the subordination in this Deed nor the obligations of the Subordinating
Guarantor or the Security and Intercreditor Agent shall be affected in any way
by an act, omission, matter or thing which, but for this Clause 5, would reduce,
release or prejudice the subordination or any of those obligations in whole or
in part, including, without limitation, the following:

 

(A)                               any time, waiver or consent granted to, or
composition with, any person;

 

(B)                               the release of any person under the terms of
any composition or arrangement with any creditor of any person;

 

(C)                               the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(D)                               any incapacity or lack of power, authority or
legal personality of or dissolution or change in the members or status of any
person;

 

(E)                                any amendment, novation, supplement,
extension (whether of maturity or otherwise) or restatement (in each case,
however fundamental and of whatever

 

--------------------------------------------------------------------------------

 

nature) or replacement of any Finance Document or any other document or
security;

 

(F)                                 any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security;

 

(G)                               any insolvency or similar proceedings; or

 

(H)                              any postponement, discharge, reduction,
non-provability or other similar circumstance affecting any obligation of any
person under any Finance Document resulting from any insolvency, liquidation or
dissolution proceedings or from any law, regulation or order.

 

5.3          Immediate recourse

 

The Beneficiaries waive any right they may have of first requiring the Security
and Intercreditor Agent (or any other trustee or agent on their behalf) to
proceed against or enforce any other rights or security or claim payment from
any person claiming the benefit of this Deed. The Security and Intercreditor
Agent may refrain from applying or enforcing any money, rights or security.

 

5.4          Appropriations

 

The Security and Intercreditor Agent (or any trustee or agent on its behalf)
may, subject to its obligations under this Deed:

 

(A)                               apply any moneys or other assets received or
recovered by it under this Deed or from any person against the Project Finance
Liabilities; and

 

(B)                               unless or until such moneys or other assets
received or recovered by it under this Deed in aggregate are sufficient to end
the Subordination Period if otherwise applied in accordance with the provisions
of this Deed, hold in an interest-bearing suspense account any moneys or other
assets received from any person.

 

6.            PRESERVATION OF DEBT

 

6.1          Preservation of Subordinated Guarantee

 

Notwithstanding any term of this Deed postponing, subordinating or preventing
the payment of all or any part of the Subordinated Guarantee, the Subordinating
Guarantee shall, as between the Subordinating Guarantor and the Security and
Intercreditor Agent, be deemed to remain owing or due and payable (and interest,
default interest or indemnity payments shall continue to accrue) in accordance
with the Deed of Guarantee.

 

6.2          No liability

 

The Security and Intercreditor Agent will have no liability to the Subordinating
Guarantor or to the Beneficiaries for any act, default, or omission in relation
to the manner of exercise or any non-exercise of its rights, remedies, powers,
authorities or discretions

 

--------------------------------------------------------------------------------


 

under this Deed or any failure to collect or preserve any Subordinated Guarantee
or delay in doing so.

 

7.            SUBROGATION

 

If any of the Project Finance Liabilities are wholly or partially paid out of
any proceeds received in respect of or on account of the Subordinated Guarantee,
the Subordinating Guarantor will to that extent be subrogated to the Project
Finance Liabilities so paid (and all securities and guarantees for those Project
Finance Liabilities), but not before the expiry of the Subordination Period.

 

8.            NO OBJECTION BY THE BENEFICIARIES

 

The Beneficiaries are deemed to consent to, and the Beneficiaries shall not have
any claim or remedy against the Subordinating Guarantor or the Security and
Intercreditor Agent by reason of:

 

(A)                               the entry by any of them into any agreement
between the Project Finance Provider and the Subordinating Guarantor;

 

(B)                               any waiver or consent given by the Project
Finance Provider under any agreement; or

 

(C)                               any requirement or condition imposed by or on
behalf of the Project Finance Provider under any agreement,

 

from time to time which breaches any provisions of the Deed of Guarantee.

 

9.            POWER OF ATTORNEY

 

(A)                               During the Subordination Period, the
Beneficiaries, by way of security for their obligations under this Deed,
irrevocably appoint the Security and Intercreditor Agent as its attorney (with
full power of substitution and delegation), on its behalf and in its name or
otherwise as its act and deed, and in such manner as the attorney thinks fit to
do anything which the Beneficiaries are obliged to do under this Deed but has
not done, and the taking of action by the attorney shall (as between it and any
third party) be conclusive evidence of its right to take such action.

 

(B)                               The Beneficiaries ratify and confirm and agree
to ratify and confirm everything that such attorney does or purports to do in
the exercise or purported exercise of the power of attorney granted by it in
this Clause 9.

 

10.          FAILURE OF TRUSTS

 

If any trust intended to arise pursuant to any provision of this Deed fails or
for any reason (including the laws of any jurisdiction in which any assets,
moneys, payments or distributions may be situated) cannot be given effect to,
the Beneficiaries will pay to the Security and Intercreditor Agent for
application against the Project Finance Liabilities an amount equal to the
amount (or the value of the relevant assets) intended to be so held on trust for
the Security and Intercreditor Agent.

 

--------------------------------------------------------------------------------


 

11.          TRUSTS

 

(A)                               The Security and Intercreditor Agent shall
hold the benefit of this Deed upon trust for itself and the Beneficiaries.

 

(B)          The perpetuity period of the trusts created under this Deed shall
be 125 years.

 

12.          NON-CREATION OF CHARGE

 

No provision of this Deed is intended to or shall create a charge or other
security.

 

13.                              CERTIFICATES AND DETERMINATIONS

 

Any certification or determination by the Security and Intercreditor Agent of a
rate or amount under this Deed will be, in the absence of manifest error,
conclusive evidence of the matters to which it relates.

 

14.          CHANGES TO THE PARTIES

 

14.1        The Subordinating Guarantor and the Beneficiaries

 

Neither the Subordinating Guarantor nor the Beneficiaries may assign or transfer
any of their rights or obligations under this Deed unless: (A) such Beneficiary
or Subordinating Guarantor is, at that time, permitted to assign or transfer its
rights pursuant to the terms of the Finance Documents; or (B) prior written
consent of the Security and Intercreditor Agent is obtained.

 

14.2        The Security and Intercreditor Agent

 

(A)                               The Security and Intercreditor Agent may
assign or otherwise dispose of all or any of its rights under this Deed as
permitted under the Finance Documents.

 

(B)                               References in this Deed to the Security and
Intercreditor Agent include any successor in title and assigns or any person
appointed as an additional trustee for the purposes of and in accordance with
the Finance Documents.

 

15.          INFORMATION

 

15.1        Defaults

 

Any Beneficiary will notify the Security and Intercreditor Agent, of the
occurrence of a breach of the Deed of Guarantee, promptly upon becoming aware of
it.

 

15.2        Amounts of Subordinated Guarantee

 

Any Beneficiary will, on request by the Security and Intercreditor Agent from
time to time notify it of details of the amount outstanding under the
Subordinated Guarantee.

 

--------------------------------------------------------------------------------


 

16.          NOTICES

 

16.1        Communications in writing

 

Any communication or document to be made or delivered under or in connection
with this Deed shall be made in writing and, unless otherwise stated, may be
made or delivered by fax or letter.

 

16.2        Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified below or otherwise as notified to the other parties on the date
of this Deed, or any substitute address, fax number or department or officer as
the party notifies to the other parties by not less than five Business Days’
notice.

 

Contact details of the Security and Intercreditor Agent

 

Name:

Phoi-Van Phuong

 

 

Email:

phoi-van.phuong@bnpparibas.com

 

 

Address:

BNP Paribas

 

16 rue de Hanovre

 

75078 Paris Cedex 2

 

France

 

 

Fax:

33 1 42 98 49 25

 

Contact details of the Subordinating Guarantor

Copy:

 

 

Name: [·]

Name: [·]

 

 

Email: [·]

Email: [·]

 

 

Address: [·]

Address: [·]

 

 

Tel: [·]

Tel: [·]

 

 

Fax: [·]

Fax: [·]

 

--------------------------------------------------------------------------------


 

Contact details of [agent for the finance parties under the project financing]

 

Copy:

 

 

 

Name: [·]

Name: [·]

 

 

 

 

Email: [·]

Email: [·]

 

 

 

 

Address: [·]

Address: [·]

 

 

 

 

Tel: [·]

Tel: [·]

 

 

 

 

Fax: [·]

Fax: [·]

 

 

 

16.3        Delivery

 

Any communication or document made or delivered by one person to another under
or in connection with this Deed will only be effective:

 

(A)          if by way of fax, when received in legible form; or

 

(B)                               if by way of letter, when it has been left at
the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 16.2 (Addresses), if addressed to that department
or officer.

 

16.4        English language

 

(A)                               Any notice, document, certificate or other
communication given under or in connection with this Deed must be in English.

 

(E)                                All other documents provided under or in
connection with this Deed must be:

 

(i)                                    in English; or

 

(ii)                                 if not in English, and if so required by
the Security and Intercreditor Agent, accompanied by a certified English
translation and, in this case, the English translation will prevail unless the
document is a constitutional, statutory or other official document.

 

(F)                                 The Security and Intercreditor Agent and/or
receiving party shall be entitled to assume the accuracy of and rely upon any
English translation of any document provided pursuant to this Clause 16.4 and
the English translation shall prevail unless the document is a statutory or
other official document.  Translation costs are for the account of the
Subordinating Guarantors.

 

--------------------------------------------------------------------------------


 

17.          REMEDIES AND WAIVERS

 

No delay or omission by the Security and Intercreditor Agent in exercising any
right provided by law or under this Deed shall impair, affect, or operate as a
waiver of, that or any other right.  The single or partial exercise by the
Security and Intercreditor Agent of any right shall not, unless otherwise
expressly stated, preclude or prejudice any other or further exercise of that,
or the exercise of any other, right.  The rights of the parties under this Deed
are in addition to and do not affect any other rights available to them by law.

 

18.          PARTIAL INVALIDITY

 

(A)                               If, at any time, any provision of this Deed is
or becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions under the law of that jurisdiction or any other jurisdiction will in
any way be affected or impaired.

 

(B)                               The parties shall enter into good faith
negotiations, but without any liability whatsoever in the event of no agreement
being reached, to replace any illegal, invalid or unenforceable provision with a
view to obtaining the same commercial effect as this Deed would have had if such
provision had been legal, valid and enforceable.

 

19.          AMENDMENTS

 

No amendment may be made to this Deed (whether in writing or otherwise) without
the prior written consent of the parties to this Deed.

 

20.          COUNTERPARTS

 

(G)                               This Deed may be executed in any number of
counterparts, and by the parties on separate counterparts, but will not be
effective until each party has executed at least one counterpart.

 

(H)                              Each counterpart shall constitute an original
of this Deed, but all the counterparts will together constitute one and the same
instrument.

 

21.          EXECUTION AS A DEED

 

Each of the parties to this Deed intends it to be a deed and confirms that it is
executed and delivered as a deed, in each case notwithstanding the fact that any
one or more of the parties may only execute it under hand.

 

22.          GOVERNING LAW

 

This Deed, and any non-contractual obligation arising out of or in connection
with it, shall be governed by and construed in accordance with English law.

 

--------------------------------------------------------------------------------


 

23.          JURISDICTION

 

23.1        Submission

 

The parties hereby irrevocably agree for the exclusive benefit of [·] that the
courts of England shall have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with it) (a “Dispute”).

 

23.2        Forum convenience

 

The parties hereby irrevocably agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly irrevocably
agree not to argue to the contrary.

 

23.3        Concurrent jurisdiction

 

This Clause 23 is for the benefit of [·] only.  As a result, [·] shall not be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction.  To the extent allowed by law, [·] may take concurrent proceedings
in any number of jurisdictions

 

24           SERVICE OF PROCESS

 

(A)                               Without prejudice to any other mode of service
allowed under any relevant law the Subordinating Guarantor irrevocably appoints
[name] of [address] as their agent for service of process in relation to any
proceedings before the English courts in connection with this Deed.

 

(B)                               The Subordinating Guarantor agrees that
failure by a process agent to notify the relevant party of the process will not
invalidate the proceedings concerned.

 

25           FURTHER ASSURANCE

 

Each of the Subordinating Guarantor and the Beneficiaries agree that it will
promptly, at the direction of the Security and Intercreditor Agent (acting
reasonably), execute and deliver at its own expense any document (to be executed
as a deed or under hand) and do any act or thing in order to confirm or
establish the validity and enforceability of the subordination effected by, and
the obligations of the Subordinating Guarantor and the Beneficiaries under, this
Deed.

 

IN WITNESS of which this document has been executed as a deed and delivered on
the date stated at the beginning of this Deed.

 

--------------------------------------------------------------------------------

 

SIGNATURES

 

The Company

 

 

 

 

 

Executed and delivered as a Deed by

)

 

 

 

 

KOSMOS ENERGY LTD.

)

 

 

 

 

acting by Neal Shah

)

 

 

 

 

expressly authorised in accordance with

)

 

 

 

 

a power of attorney dated 31 October 2012

)

 

 

 

 

in the presence of:

)

Per:

/s/ Neal Shah

 

 

 

 

 

 

)

Title:

Attorney-in-Fact

 

 

 

 

 

Nadia Schaub

 

)

Name:

Neal Shah

 

 

 

 

Witness’s Signature

 

 

 

 

 

 

 

/s/ Nadia Schaub

 

 

 

 

 

 

 

(Name)

Slaughter and May

 

 

 

 

 

 

(Address)

One Bunhill Row, London EC1Y 8YY

 

 

 

 

 

 

(Occupation)

Solicitor

 

 

 

 

 

 

Contact details:

 

 

 

 

 

 

 

Address:

Clarendon House

 

 

 

2 Church Street

 

 

 

Hamilton HM11

 

 

 

Bermuda

 

 

 

 

 

 

Fax:

+1 441 292 4720

 

 

 

 

 

 

Attention:

Company Secretary

 

 

 

 

 

 

Copy:

c/o Kosmos Energy LLC

 

 

 

8176 Park Lane

 

 

 

Suite 500

 

 

 

Dallas

 

 

 

Texas 75231

 

 

 

USA

 

 

 

 

 

 

Fax:

+1 214 445 9705

 

 

 

 

 

 

Attention:

Jason Doughty

 

 

 

--------------------------------------------------------------------------------


 

Executed and delivered as a Deed by

)

 

 

 

 

KOSMOS ENERGY OPERATING

)

 

 

 

 

acting by Neal Shah

)

 

 

 

 

expressly authorised in accordance with

)

 

 

 

 

a power of attorney dated 5 November 2012

)

 

 

 

 

in the presence of:

)

Per:

/s/ Neal Shah

 

 

 

 

 

 

 

)

Title:

Attorney-in-Fact

 

 

 

 

 

Nadia Schaub

 

)

Name:

Neal Shah

 

 

 

 

Witness’s Signature

 

 

 

 

 

 

 

/s/ Nadia Schaub

 

 

 

 

 

 

 

(Name)

Slaughter and May

 

 

 

 

 

 

(Address)

One Bunhill Row, London EC1Y 8YY

 

 

 

 

 

 

(Occupation)

Solicitor

 

 

 

 

 

 

Contact details:

 

 

 

 

 

 

 

Address:

P.O. Box 32322

 

 

 

4th Floor, Century Yard,

 

 

 

Cricket Square, Elgin Avenue

 

 

 

George Town

 

 

 

Grand Cayman KY1-1209, Cayman Islands

 

 

 

 

 

Fax:

(345) 946 4090

 

 

Attention:

Andrew Johnson

 

 

 

 

 

Copy:

c/o Kosmos Energy LLC

 

 

 

8176 Park Lane

 

 

 

Suite 500

 

 

 

Dallas

 

 

 

Texas 75231

 

 

 

USA

 

 

 

 

 

Fax:

+1 214 445 9705

 

 

Attention:

Jason Doughty

 

 

 

--------------------------------------------------------------------------------


 

Executed and delivered as a Deed by

)

 

 

 

 

KOSMOS ENERGY INTERNATIONAL

)

 

 

 

 

acting by Neal Shah

)

 

 

 

 

expressly authorised in accordance with

)

 

 

 

 

a power of attorney dated 5 November 2012

)

 

 

 

 

in the presence of:

)

Per:

/s/ Neal Shah

 

 

 

 

 

 

 

)

Title:

Attorney-in-Fact

 

 

 

 

 

Nadia Schaub

 

)

Name:

Neal Shah

 

 

 

 

Witness’s Signature

 

 

 

 

 

 

 

/s/ Nadia Schaub

 

 

 

 

 

 

 

(Name)

Slaughter and May

 

 

 

 

 

 

(Address)

One Bunhill Row, London EC1Y 8YY

 

 

 

 

 

 

(Occupation)

Solicitor

 

 

 

 

 

 

Contact details:

 

 

 

 

 

 

 

Address:

P.O. Box 32322

 

 

 

4th Floor, Century Yard,

 

 

 

Cricket Square, Elgin Avenue

 

 

 

George Town

 

 

 

Grand Cayman KY1-1209, Cayman Islands

 

 

 

 

 

 

Fax:

(345) 946 4090

 

 

Attention:

Andrew Johnson

 

 

 

 

 

 

Copy:

c/o Kosmos Energy LLC

 

 

 

8176 Park Lane

 

 

 

Suite 500

 

 

 

Dallas

 

 

 

Texas 75231

 

 

 

USA

 

 

 

 

 

 

Fax:

+1 214 445 9705

 

 

Attention:

Jason Doughty

 

 

 

--------------------------------------------------------------------------------


 

Executed and delivered as a Deed by

)

 

 

 

 

KOSMOS ENERGY DEVELOPMENT

)

 

 

 

 

acting by Neal Shah

)

 

 

 

 

expressly authorised in accordance with

)

 

 

 

 

a power of attorney dated 5 November 2012

)

 

 

 

 

in the presence of:

)

Per:

/s/ Neal Shah

 

 

 

 

 

 

 

)

Title:

Attorney-in-Fact

 

 

 

 

 

Nadia Schaub

 

)

Name:

Neal Shah

 

 

 

 

Witness’s Signature

 

 

 

 

 

 

 

/s/ Nadia Schaub

 

 

 

 

 

 

 

(Name)

Slaughter and May

 

 

 

 

 

 

(Address)

One Bunhill Row, London EC1Y 8YY

 

 

 

 

 

 

(Occupation)

Solicitor

 

 

 

 

 

 

Contact details:

 

 

 

 

 

 

 

Address:

P.O. Box 32322

 

 

 

4th Floor, Century Yard,

 

 

 

Cricket Square, Elgin Avenue

 

 

 

George Town

 

 

 

Grand Cayman KY1-1209, Cayman Islands

 

 

 

 

 

 

Fax:

(345) 946 4090

 

 

Attention:

Andrew Johnson

 

 

 

 

 

Copy:

c/o Kosmos Energy LLC

 

 

 

8176 Park Lane

 

 

 

Suite 500

 

 

 

Dallas

 

 

 

Texas 75231

 

 

 

USA

 

 

 

 

 

 

Fax:

+1 214 445 9705

 

 

Attention:

Jason Doughty

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Executed and delivered as a Deed by

)

 

 

 

 

KOSMOS ENERGY GHANA HC

)

 

 

 

 

acting by Neal Shah

)

 

 

 

 

expressly authorised in accordance with

)

 

 

 

 

a power of attorney dated 5 November 2012

)

 

 

 

 

in the presence of:

)

Per:

/s/ Neal Shah

 

 

 

 

 

 

 

)

Title:

Attorney-in-Fact

 

 

 

 

 

Nadia Schaub

 

)

Name:

Neal Shah

 

 

 

 

Witness’s Signature

 

 

 

 

 

 

 

/s/ Nadia Schaub

 

 

 

 

 

 

 

(Name)

Slaughter and May

 

 

 

 

 

 

(Address)

One Bunhill Row, London EC1Y 8YY

 

 

 

 

 

 

(Occupation)

Solicitor

 

 

 

 

 

 

Contact details:

 

 

 

 

 

 

 

Address:

P.O. Box 32322

 

 

 

4th Floor, Century Yard,

 

 

 

Cricket Square, Elgin Avenue

 

 

 

George Town

 

 

 

Grand Cayman KY1-1209, Cayman Islands

 

 

 

 

 

 

Fax:

(345) 946 4090

 

 

Attention:

Andrew Johnson

 

 

 

 

 

Copy:

c/o Kosmos Energy LLC

 

 

 

8176 Park Lane

 

 

 

Suite 500

 

 

 

Dallas

 

 

 

Texas 75231

 

 

 

USA

 

 

 

 

 

 

Fax:

+1 214 445 9705

 

 

Attention:

Jason Doughty

 

 

 

--------------------------------------------------------------------------------


 

Executed and delivered as a Deed by

)

 

 

 

 

KOSMOS ENERGY FINANCE INTERNATIONAL

)

 

 

 

 

acting by Neal Shah

)

 

 

 

 

expressly authorised in accordance with

)

 

 

 

 

a power of attorney dated 5 November 2012

)

 

 

 

 

in the presence of:

)

Per:

/s/ Neal Shah

 

 

 

 

 

 

 

)

Title:

Attorney-in-Fact

 

 

 

 

 

Nadia Schaub

 

)

Name:

Neal Shah

 

 

 

 

Witness’s Signature

 

 

 

 

 

 

 

/s/ Nadia Schaub

 

 

 

 

 

 

 

(Name)

Slaughter and May

 

 

 

 

 

 

(Address)

One Bunhill Row, London EC1Y 8YY

 

 

 

 

 

 

(Occupation)

Solicitor

 

 

 

 

 

 

Contact details:

 

 

 

 

 

 

 

Address:

P.O. Box 32322

 

 

 

4th Floor, Century Yard,

 

 

 

Cricket Square, Elgin Avenue

 

 

 

George Town

 

 

 

Grand Cayman KY1-1209, Cayman Islands

 

 

 

 

 

 

Fax:

(345) 946 4090

 

 

Attention:

Andrew Johnson

 

 

 

 

 

Copy:

c/o Kosmos Energy LLC

 

 

 

8176 Park Lane

 

 

 

Suite 500

 

 

 

Dallas

 

 

 

Texas 75231

 

 

 

USA

 

 

 

 

 

 

Fax:

+1 214 445 9705

 

 

Attention:

Jason Doughty

 

 

 

--------------------------------------------------------------------------------


 

Security and Intercreditor Agent on behalf of the Beneficiaries

 

Executed as a deed by BNP PARIBAS  

)

Per:

/s/ Eric de Menibus

acting by its duly appointed attorneys in

)

 

 

the presence of:

)

Title:

Deputy Director

 

)

 

 

 

)

Name:

Eric de Menibus

 

)

 

 

)

 

 

)

 

 

 

 

 

 

Witness’s Signature

/s/ Alexandra Arhab

 

 

 

 

 

(Name)

Arhab

 

 

 

 

 

 

(Address)

16 rue de Hanovre, 75078 Paris

 

 

 

 

 

 

(Occupation)

Bank Employee

 

 

 

 

 

 

 

)

Per:

/s/ Christophe Rouze

 

)

 

 

 

)

Title:

Head of Business Management

 

)

 

 

 

)

Name:

Christophe Rouze

 

)

 

 

)

 

 

)

 

 

 

Witness’s Signature

/s/ Alexandra Arhab

 

 

 

 

 

(Name)

Arhab

 

 

 

 

 

 

(Address)  

16 rue de Hanovre, 75078 Paris

 

 

 

 

 

 

(Occupation)

Bank Employee

 

 

 

Address:

BNP Paribas

 

 

 

16 rue de Hanovre

 

 

 

75078 Paris Cedex 2

 

 

 

France

 

 

 

 

 

 

Fax number:

33 1 42 98 49 25

 

 

Attention:

Phoi-Van Phuong

 

 

 

--------------------------------------------------------------------------------
